This case presents for our consideration two questions only, 1st. Whether the justice did, as stated by him, render the judgment on the 30th June, 1863. 2d. Whether the error in docketing it and the subsequent proceedings based upon the judgment as docketed are void. We are not *Page 381 
informed upon what ground the County Court denied the motion, or why the Supreme Court reversed the order denying it. It is quite clear that the County Court must, from the evidence before it, have found as a fact in the case that a judgment was rendered by the justice on the 30th of June, 1863, and that the error in docketing it as a judgment rendered on a prior day, instead of the 30th of June, was an error of the county clerk or his assistant. Such finding was, I think, warranted by the evidence submitted on the motion. It is to be regretted that the justice had not transferred the entry of this judgment from the entry made on his minutes to his docket as by statute he was required. This omission of duty on his part did not invalidate the judgment; the statute being directory. (Sibley v. Howard, 3 Den., 72, 73; Walrod v. Shuler, 2 N.Y., 134.) Nor did the omission of the christian names of the parties in the entry of the judgment on his minutes render void the subsequent transcript of the judgment containing their full names. (Jennings v.Carter, 2 Wend., 446, 451; Borland v. Stewart, 4 Wend., 467, 469; Code, § 173; Bank of Havana v. Magee, 20 N.Y., 355,359.) The judgment took effect as a judgment of the County Court, not from the day of its rendition, but from the 8th day of the following August, when the transcript was filed. (3 R.S., 5 ed. 496, § 63.) The mistake in docketing the judgment as of the 24th instead of the 30th of June, was a harmless misdescription of it, consisting of a simple variance of six days between the day when it was described to have been rendered, and the day when it was in fact rendered. It was the result of a mistake, and therefore clearly amendable. (See code and cases cited, supra, and Sears
v. Burnham, 17 N.Y., 448; citing Hunt v. Grant, 19 Wend., 90, where the docket of a judgment was amended by increasing it from $3,000 to $30,000.) The order of the County Court in denying the motion was "in furtherance of justice," and that of the Supreme Court in reversing it erroneous and should be reversed, leaving that of the County Court to stand. *Page 382 
All for reversal.
Order of the General Term reversed, and order of the County Court affirmed, with costs of appeal in the Supreme Court and Court of Appeals.